Citation Nr: 0703641	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  98-17 826A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel

INTRODUCTION

The veteran served on active duty from October 1968 to 
November 1970.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  The veteran relocated during the course of 
the appeal and his claim is now being handled by the Detroit, 
Michigan, RO.

In the June 1998 decision, the RO, in pertinent part, denied 
entitlement to a rating in excess of 30 percent for left knee 
replacement, and denied the claim for TDIU benefits.  The 
claims were Remanded in October 2004 and in February 2006.  

Following the October 2004 Remand, the evaluation assigned 
for the veteran's disability due to left total knee 
replacement was increased to 60 percent, the maximum 
schedular evaluation available for that disability.  The 
hearing transcript of the June 2006 Travel Board hearing 
reflects that the claim for TDIU is the only claim remaining 
on appeal.  

In May 2004, a Travel Board hearing was held before a 
Veterans Law Judge.  In June 2006, another Travel Board 
hearing was held before another Veterans Law Judge.  As each 
of the Veterans Law Judges who presided at the hearings must 
participate in the decision on the claim, this appeal must be 
decided by a Board panel.  38 C.F.R. § 20.707 (2006).

After the June 2006 hearing was conducted, a VA medical 
opinion was rendered and associated with the claims files.  
The veteran has not waived his right to have this opinion 
reviewed by the agency of original jurisdiction.  However, as 
the decision below is a complete grant of the veteran's claim 
for TDIU benefits, it would be adverse to the veteran's 
interests for the Board to Remand the claim rather than 
granting the benefit sought.  



FINDING OF FACT

The medical opinion of record establishes that the veteran's 
service-connected right and left knee disabilities, when 
considered together, render him unable to perform physical or 
sedentary work in a substantially gainful capacity.  


CONCLUSION OF LAW

The criteria for TDIU benefits have been met.  38 C.F.R. 
§ 4.16 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has been granted service connection for right 
knee disability and for left knee disability.  The veteran 
has required total knee joint replacement in each knee.  Each 
knee is evaluated as 60 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5055.  The veteran continues to have 
pain in both knees and requires narcotic medications for 
control of pain.  By an opinion rendered in July 2006, a VA 
reviewer concluded that the veteran's physical limitations 
due to the bilateral knee disabilities precluded manual 
labor.  The VA reviewer further concluded that, with 
consideration of the side effects of medications required for 
control of bilateral knee pain, including drowsiness and 
impaired reflexes, the physical and mental limitations 
imposed by the bilateral knee disabilities precluded both 
physical and sedentary employment in any substantially 
gainful capacity.  

Total ratings for compensation purposes may be assigned where 
the combined schedular rating for the veteran's service-
connected disabilities is less than 100 percent when the 
service-connected disabilities are sufficient to render the 
veteran unemployable without regard to either his advancing 
age or the presence of any nonservice-connected disorders.  
The July 2006 VA medical opinion establishes that the veteran 
meets these criteria.  

Since the benefits sought are granted in this decision, 
further discussion of compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA), codified in part at 38 
U.S.C.A. §§ 5102, 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159(c) (2006), is not required, as any further 
action in compliance with the VCAA would be adverse to the 
veteran's interests.

The criteria for a total disability evaluation based on 
individual unemployability having been met, the claim must be 
granted.  


ORDER

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU) is granted.






_______________________________               
_____________________________
             RONALD W. SCHOLZ		              P.M. 
DILORENZO
          Acting Veterans Law Judge,                                   
Veterans Law Judge,
          Board of Veterans' Appeals                                 
Board of Veterans' Appeals



______________________________________________ 
CONSTANCE B. TOBIAS 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


